Case: 18-20530      Document: 00515121143         Page: 1    Date Filed: 09/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-20530                             FILED
                                                                     September 17, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VIRAJ PATEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 4:16-CR-385-36


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Pursuant to a plea agreement, Viraj Patel pleaded guilty to conspiracy
to commit money laundering and was sentenced within the advisory guidelines
range to 165 months of imprisonment, three years of supervised release,
restitution in the amount of $8,970,396.15, and a $100 special assessment. He
contends that his guilty plea was unknowing and involuntary because the
district court did not advise him of its authority to order restitution; that there


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20530     Document: 00515121143      Page: 2   Date Filed: 09/17/2019


                                  No. 18-20530

is a reasonable probability that he would not have pleaded guilty if the district
court had so advised him; and that a miscarriage of justice will result if the
court does not vacate his conviction and remand for further proceedings or
alternatively reduce the amount of restitution to $250,000, the statutory
maximum fine of which the district court advised him.
      Patel concedes that he did not raise this issue in the district court.
Therefore, review is limited to plain error. See United States v. Brown, 328
F.3d 787, 789 (5th Cir. 2003). To prevail on plain error review, Patel must
show (1) a forfeited error (2) that is clear or obvious, and (3) that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). We
have discretion to correct any such error if the error “seriously affects the
fairness, integrity, or public reputation of judicial proceedings.”             Id.
      Although the district court substantially complied with the requirements
of Federal Rule of Criminal Procedure 11 at rearraignment, the court did not
advise Patel of its authority to order restitution as required by Rule 11(b)(1)(K);
that error was clear and obvious. See United States v. Imeh, 291 F. App’x 637,
640 (5th Cir. 2008). However, Patel has not shown that the district court’s
error affected his substantial rights, as he has not shown that there is a
reasonable probability that, but for the district court’s error, he would not have
pleaded guilty. See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
The district court ordered a restitution award that was much higher than the
fine of which the district court advised him at the rearraignment hearing; the
court advised Patel of the possibility of a fine of up to $250,000 or twice the
gross gain or loss, and the district court ordered restitution in the amount of
approximately $8,900,000. However, the plea agreement advised Patel of the
possibility of restitution and that he would be held responsible for a loss
amount between $3.5 million and $9.5 million. At rearraignment, Patel agreed



                                        2
    Case: 18-20530    Document: 00515121143     Page: 3   Date Filed: 09/17/2019


                                 No. 18-20530

that the district court correctly stated the terms of the plea agreement, and he
signed the agreement in open court. The district court held Patel jointly and
severally liable with his codefendants for the restitution award. In addition,
the PSR and the district court at the sentencing hearing stated the exact
amount of the restitution award, and Patel did not object. In view of the entire
record, the facts suggest that Patel’s decision to plead guilty was an informed
one. He has not shown that there is a reasonable probability that, but for the
court’s error, he would not have pleaded guilty. See Dominguez Benitez, 542
U.S.at 83. Further, in view of the entire record, Patel has not shown that we
should exercise our discretion to correct the error because the error does not
affect the fairness, integrity, or public reputation of judicial proceedings. See
Puckett, 556 U.S. at 135.
      The Government contends that Patel knowingly and voluntarily waived
his right to appeal his conviction and sentence, including the restitution order.
Patel argues that the appeal waiver was not knowing and voluntary because
the district court did not advise him that the waiver covered any potential
restitution order.
      The record reflects that Patel knew he had the right to appeal and that
he was voluntarily waiving that right by entering the plea agreement. See
United States v. Higgins, 739 F.3d 733, 736-37 (5th Cir. 2014); United States
v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994). The plea agreement contains a
general appeal waiver, as well as a separate paragraph expressly stating that
Patel “waives the right to challenge in any manner, including by direct appeal
or in a collateral proceeding, the restitution order imposed by the court.” At
rearraignment, the district court advised Patel of the terms of the plea
agreement and the appeal waiver provision; he agreed with the court’s
summary of the terms of the agreement and signed it in open court. Patel did



                                       3
    Case: 18-20530    Document: 00515121143     Page: 4   Date Filed: 09/17/2019


                                 No. 18-20530

not ask any questions or express any confusion concerning the appeal waiver.
Accordingly, to the extent Patel challenges the restitution award, his challenge
is barred by the appeal waiver, and the Government’s motion to dismiss the
appeal is granted as to this portion of the appeal. See United States v. Keele,
755 F.3d 752, 754-56 (5th Cir. 2014); Higgins, 739 F.3d at 736-37.
      AFFIRMED IN PART; DISMISSED IN PART; MOTION TO DISMISS
GRANTED IN PART.




                                       4